Case 2:20-cv-00078-JRG Document 89-2 Filed 01/13/21 Page 1 of 2 PageID #: 3406




August 25, 2020

By Electronic Mail

Jerry D. Tice II
Bragalone Conroy PC
2200 Ross Avenue
Suite 4500W
Dallas, TX 75201
jtice@bcpc-law.com

Re:      Cellular Communications Equipment v. HMD Global Oy, No. 20-78 (E.D. Texas)

Jerry:

I write in response to your letter of Friday, August 21, 2020. Your letter misstates the Discovery Order
and Local Rules, and mischaracterizes the status of discovery.

Your contention that HMD Global has failed to meet its obligations under the Discovery Order is facially
incorrect. Your claim essentially boils down to the allegation that HMD Global must complete its
document discovery as of the date of its initial and additional disclosures. As you know, that is not the
practice of this Court, and CCE did not do that either. Instead, the Docket Control Order sets forth a
series of deadlines for specific disclosures, with which HMD Global has fully complied, and for all other
document production sets a deadline for substantial completion of January 6, 2021. Docket No. 25 at 4.
If you contend that HMD Global has failed to produce specific documents subject to a specific obligation
under the Court’s procedures, please provide those specifics—as we did in our letter of August 18, to
which you have not responded. Otherwise, we will consider this matter closed.

Properly understood under the Discovery Order, your list of 31 categories sets forth documents and things
you believe we should produce before the December 16 deadline for substantial completion. We are
happy to meet and confer with you regarding this list, as well as regarding our separate letter of today, as
well as our letter of August 18.

Finally, we are puzzled by your request that HMD Global amend its initial disclosures to include
individuals of whom CCE is already aware. We know of no authority requiring a party to add specific
individuals to its initial disclosures, or indeed the purpose for doing so. Our investigation of this matter
remains in early stages, and we will add potential witnesses to our initial disclosures as we discover them,
as we are confident that you will as well.

We are available to meet and confer regarding our letters of today, our letter of August 18, and your letter
of August 21 at the time and date proposed by your email earlier today—August 26, 2020 at 2 p.m.
Case 2:20-cv-00078-JRG Document 89-2 Filed 01/13/21 Page 2 of 2 PageID #: 3407

Jerry D. Tice II
August 25, 2020
Page 2

Central Time. Myself and Erika Warren will be on the call for HMD Global, as you suggested this
specific meet and confer please provide us with a dial in or let us know if we need to provide one.

Thank you for your continued time and courtesy in this matter.



Very Truly Yours,



Jennifer A. Kash
